Citation Nr: 0028091	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1995, with 6 months of unverified active service, and over 14 
years in the Army reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was previously before the 
Board in May 1997 and March 1999, at which time it was 
remanded for additional development.


FINDINGS OF FACT

The claim of entitlement to service connection for bronchitis 
is not plausible, as competent medical evidence of record 
does not demonstrate the presence of current chronic 
bronchitis.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for bronchitis.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect treatment for 
bronchitis on several occasions from December 1986 to 
December 1993.  The veteran sought treatment for a cold in 
December 1986, and reported experiencing a productive cough, 
night sweats, fatigue and a runny nose over the previous four 
days.  He provided a history of bronchitis, and indicated 
that he smoked two packs of cigarettes per day.  Bronchitis 
was diagnosed.

A September 1990 emergency room report notes complaints of 
shortness of breath, and an irregular heart beat.  The 
veteran provided a history of mitral insufficiency in 1987, 
which had been stable since that time.  He reported a 
"bronchitic" cough over the previous week with a low fever 
and malaise, and indicated that he experienced weakness and 
an increased cough with shortness of breath on exertion since 
the previous evening.  The veteran's lungs were clear to 
auscultation on physical examination.  An X-ray study of the 
chest showed no infiltrates, effusion or cardiomegaly.  The 
diagnostic impression was bronchitis and new functional 
ectopy.

A March 1991 periodic examination report notes a history of 
bronchitis, and indicates that the veteran smoked one pack of 
cigarettes per day.  A clinical evaluation of the lungs and 
chest was normal.

A December 1993 service medical record notes a history of 
pneumonia in 1991.  Current complaints included a cough 
productive of green phlegm.  A physical examination revealed 
a stuffy nose.  A chest X-ray was normal.  The final 
assessment was bronchitis and rheumatic heart disease.

The veteran provided a history of bronchitis and pneumonia 
during a December 1994 separation examination.  The 
examination report notes a normal clinical evaluation of the 
lungs and chest  An X-ray study of the chest was normal.

The veteran filed a claim of entitlement to service 
connection for bronchitis in December 1995.

On VA examination in February 1996, the veteran reported 
developing an acute infection with cough and fever during 
service in 1983, and indicated that acute bronchitis was 
diagnosed.  He reportedly experienced a recurrent episode of 
bronchitis in 1988, which was treated with antibiotics with 
prompt recovery.  The veteran related that he experienced an 
acute episode of pneumonia in 1990, but reported no 
complaints since that time.  A physical examination of the 
respiratory system revealed clear and resonant breath sounds 
throughout.  No rales were heard, and equal expansion was 
noted bilaterally.  Chest X-rays were normal.  The diagnostic 
impression was chronic bronchitis.

A May 1996 rating decision denied service connection for 
bronchitis, on the basis that the claim was not well 
grounded.  The veteran filed a notice of disagreement (NOD) 
with this decision the following month, and submitted a 
substantive appeal (Form 9) in August 1996, perfecting his 
claim.

During a March 1997 travel Board hearing, the veteran 
reported experiencing bronchitis approximately once a year, 
lasting from five days to two or three weeks.  Transcript 
(T.) at 5.  He explained that he used an inhaler during these 
episodes, and took medication to dilate his bronchial tubes 
and clear up congestion.  T. at 5-7 and 9.  The veteran 
testified that he experienced seven episodes of bronchitis 
during service from 1986 to 1993, and indicated that his 
physicians characterized the disorder as "chronic 
bronchitis."  T. at 7 and 12.  In support of his claim, he 
submitted private medical records dated from February 1989 to 
April 1996.  T. at 3.

A February 1989 private medical report indicates that the 
veteran experienced chills, fever, myalgias, and a cough 
productive of moderate amounts of thick yellowish sputum over 
the previous several days.  The record notes that the veteran 
smoked two packs of cigarettes per day.  A chest X-ray was 
interpreted as normal.  The final assessment was recurrent 
bronchitis in a cigarette smoker.

The veteran sought treatment for fever, cough, diarrhea, 
lightheadedness and vomiting in January 1991.  Bronchitis and 
tachycardia were diagnosed.  A December 1991 report notes a 
two day history of productive cough, chest pain with 
coughing, fever and light headedness.  Chest X-rays showed a 
right upper lobe infiltrate adjacent to a minor fissure, and 
fullness in the right paratracheal region.  The final 
assessment was pneumonia with mild dyspnea.

A February 1993 private hospital report notes a one week 
history of cough, slight runny nose in the morning, mild sore 
throat, fullness in the ears, and mild shortness of breath 
and wheezing.  The record indicates that the veteran smoked 
40 packs of cigarettes per year, and currently smoked one 
pack of cigarettes per day.  The diagnostic impression was 
acute bronchitis in a smoker.

According to an April 1996 record, the veteran experienced a 
cold with a runny nose, sore throat and cough over the 
previous four days.  He explained that his cough had grown 
progressively worse, and he currently experienced dyspnea, 
and disorientation.  The report notes that the veteran smoked 
one to one and a half packs of cigarettes per day, and 
approximately 50 packs of cigarettes per year.  A chest X-ray 
showed no acute cardiopulmonary disease.  Bronchitis was 
diagnosed.

The Board remanded the case for further development in May 
1997.  In particular, the Board directed the RO to schedule a 
VA examination to determine whether the veteran currently 
experienced chronic bronchitis, or residuals of bronchitis, 
and the etiology of any respiratory disorder found.

A May 1998 VA examination report indicates that the veteran 
smoked two packs of cigarettes per day from age 15 until the 
previous year.  The veteran reported three or four episodes 
of bronchitis during service between 1980 and 1994, which 
were characterized by dyspnea and wheezing.  He explained 
that he required periodic treatment at local emergency 
departments, where he was given nebulized treatments of 
bronchodilators, and oxygen therapy on one occasion.  The 
veteran related that he felt "great" since he stopped 
smoking.  He denied experiencing fever, chills, rigors, night 
sweats, wheezing or coughing, and indicated that his exercise 
capacity was better.

On physical examination, the veteran's lungs were clear to 
auscultation and percussion, and were slightly hyperresonant.  
According to the report, a January 1998 chest X-ray revealed 
no evidence of cardiopulmonary abnormalities.  The final 
assessment was hypertension, carotid vascular disease 
involving the left internal carotid artery, gout, 
hyperlipidemia, and nicotine dependence, currently in 
remission and one year interval smoking-free.  The examiner 
commented that the veteran did not meet the criteria for 
chronic bronchitis, which "includes three months of 
mucopurulent sputum over two consecutive years."  He opined 
that it was likely that the veteran's tobacco use over his 
lifetime caused bouts of bronchitis, which were now resolved.  
The physician concluded that the veteran "still may suffer 
from obstructive lung disease," which would be delineated by 
pulmonary function studies and blood gas measurements.

Based on this evidence, the RO continued the denial of 
service connection for bronchitis in October 1998.

In a December 1998 Statement of Accredited Representative in 
Appealed Case (Form 646), the veteran's accredited 
representative maintained that there was a strong degree of 
medical probability that the veteran's current disorder was 
related to episodes of bronchitis in service, and asserted 
that the physician's comments in the May 1998 VA examination 
report implied a causal nexus.

Consequently, in a March 1999 remand, the Board directed the 
RO to contact the physician who performed the May 1998 VA 
examination to request clarification of his opinion as to 
whether the veteran currently experienced "obstructive lung 
disease."  If so, the examiner was to review any additional 
evidence added to the record before providing an opinion as 
to the degree of medical probability that any current lung 
disease found on examination was related to the episodes of 
bronchitis shown in service, or otherwise related to service.  
Blood gas studies were to be performed, if necessary for his 
opinion.

According to a March 2000 report from the physician who 
performed the May 1998 VA examination, pulmonary function 
data obtained during the May 1998 examination demonstrated a 
moderate degree of air flow obstruction, suggestive of 
chronic obstructive pulmonary disease.  He reported that 
January 1998 chest X-rays revealed no active cardiopulmonary 
disease, and June 1998 arterial blood gas testing was normal.  
The examiner noted that the veteran received treatment for 
respiratory complaints two times since the last VA 
examination.  He required bronchodilators in August 1998, due 
to an exacerbation of his chronic obstructive pulmonary 
disease.  There was evidence of a left lower lobe pneumonia 
the following month, which was treated with oral antibiotics.  
According to the report, a December 1998 X-ray study of the 
chest showed no active cardiopulmonary disease.  The 
physician concluded that the veteran had mild chronic 
obstructive pulmonary disease "secondary to tobacco use and 
not from an infectious nature, including bronchitis."  In 
addition, he noted that the veteran did not meet the 
established criteria for chronic bronchitis.

In May 2000, the RO continued the denial of service 
connection for bronchitis.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu, 2 Vet. App. at 494.  Thus, his lay evidentiary 
assertions cannot establish two of the three basic elements 
of a well-grounded claim for service connection: current 
disorder, or a nexus between a current disorder and an injury 
or disease in service.

The Board has no doubt about the sincerity with which the 
veteran brought this claim.  Under the law, however, there 
must be a current disability and that current disability must 
be causally related to a disease or injury of service 
origins.  Caluza, supra.  Although the veteran is competent 
to describe symptoms perceptible to a lay person, such as a 
runny nose or cough, he is not competent to provide a medical 
diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions can not establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.

In spite of the veteran's contentions, his claim for service 
connection for bronchitis must be denied as not well 
grounded.  While service medical records show treatment for 
bronchitis on several occasions from December 1986 to 
December 1993, a December 1994 separation examination report 
is negative for findings of chronic bronchitis.  Further, the 
record is devoid of competent medical evidence establishing 
the existence of current chronic bronchitis related to 
service.  A May 1998 VA examination was negative for this 
disorder.  The examiner explained that it was likely that the 
veteran's tobacco use over his lifetime caused bouts of 
bronchitis, which were now resolved.  In a March 2000 report, 
the VA physician specifically found that the veteran did not 
meet the established criteria for chronic bronchitis.  In 
addition, he opined that the veteran's current mild chronic 
obstructive pulmonary disease was "secondary to tobacco use 
and not from an infectious nature, including bronchitis."

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case at this time.

The record in this case is devoid of competent medical 
evidence establishing the existence of a current chronic 
bronchitis.  The veteran has presented no evidence to 
establish that a disability for which service connection may 
be granted now exists, and has referred to no other source of 
medical evidence since service discharge that might 
demonstrate the presence of the claimed disability.

The Board notes that the record does contain some diagnoses 
of bronchitis.  In February 1996, the VA examination resulted 
in a diagnosis of "chronic bronchitis."  There was an 
indication of "recurrent bronchitis" in February 1989, 
"bronchitis" in January 1991 and April 1996 and "acute 
bronchitis" in February 1993.  Even assuming these notations 
fulfilled the requirement for competent medical evidence of a 
"current disability," the claim would still not be well 
grounded because there is no competent medical evidence 
linking the bronchitis to service.  Caluza, 7 Vet. App. at 
506; See Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
bronchitis, VA has no duty to assist the veteran in 
developing his case.

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative on the 
merits of the claim for service connection for bronchitis.  
In this regard, the Board notes that the veteran has argued 
the merits of his claim.  He has exercised his right to a 
hearing.  He was been provided the regulations governing 
service connection in the statement of the case in June 1996.  
The RO has denied the claim on the basis that service 
connection could not be granted because there was no current 
disability demonstrated.  The Board concurs that the clear 
weight of the probative evidence is against the claim.  The 
medical findings and opinions provided in March 1998 and 
March 2000 are based upon a review of the record, current 
findings and a clear and compelling rational.  Essentially, 
this evidence establishes that a chronic bronchitis has never 
existed under the medical criteria for establishing the 
presence of such a disability.  There is no evidence of 
anything like approximately equal weight to establish the 
existence of a current disability due to bronchitis that is 
of service origins.  In this regard, the Board notes that the 
diagnostic impression of chronic bronchitis in February 1996 
was made in the face of completely normal clinical and X-ray 
findings.  This analysis precludes both a finding of a well 
grounded claim or the grant of the benefit sought on the 
merits, since the existence of a current disability is 
mandatory before an award of service connection can be made.  
See, Degmetich, supra.

Clearly, the veteran repeatedly has been informed that the 
critical basis for the denial of the claim was the lack of 
evidence of current disability.  Moreover, the Board finds 
that the RO has discharged fully any duty to assist.  
38 U.S.C.A. § 5107.  There is no indication of any 
outstanding pertinent evidence that has not been sought or 
obtained.  The veteran has been provided multiple VA 
examinations concerning this claim that have addressed 
whether or not a current disability exists.   Therefore, 
because the veteran has been fully appraised of the legal 
criteria and the factual defect in his claim, and the claim 
has been fully developed, it is not prejudicial for the Board 
to deny the claim on the merits on the same basis as the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to service connection for bronchitis is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

